Citation Nr: 1421158	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-43 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability, to include peripheral neuropathy.  

2.  Entitlement to service connection for a left lower extremity disability, to include peripheral neuropathy.  

3.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims for service connection for right and left lower extremity disabilities.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.  

The Veteran requested a hearing at the RO before a member of the Board in his September 2009 substantive appeal.  He was scheduled for a June 2011 videoconference hearing.  However, the Veteran failed to appear at the scheduled hearing.  As there have been no further hearing requests, the Board deems this hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  

In addition to disagreeing with the denials of service connection for right and left lower extremity disabilities, in March 2010, the Veteran also filed a notice of disagreement for the issue of entitlement to an initial compensable rating for right ear hearing loss.  However, although the RO furnished the Veteran with a May 2010 statement of the case, the Veteran did not timely perfect an appeal with respect to the right ear hearing loss, and therefore, this issue is not presently before the Board.  

The Board notes that the RO had characterized the matters of service connection for right and left lower extremity disabilities on appeal as service connection for peripheral neuropathy of the right and left lower extremities.  However, in light of the nature of the claims, the symptomatology described during the course of the claim, and the diagnoses received during the course of the claim, the Board has recharacterized the appeal as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In February 2010, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating.  In March 2010, the Veteran filed a notice of disagreement (NOD); however, the RO has not issued a Statement of the Case.  This will be addressed below.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from July 2010 to October 2012 and the May 2014 Informal Hearing Presentation, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for right and left lower extremity disabilities.  

The Veteran contends that he has a bilateral lower extremity disability that is secondary to his service-connected diabetes mellitus.  

Post-service VA medical records dated from February 2008 to March 2010 show that the Veteran received intermittent treatment for inflammatory arthritis of the bilateral lower extremities, inflammatory polyarthropathy of the bilateral lower extremities, and polymyalgia rheumatica of the bilateral lower extremities.  The Veteran reported such symptoms as pain and swelling in the knees, feet, and ankles.  

On VA diabetes mellitus examination in April 2008, the examiner noted that there was no history of neuropathy or any current neurological symptoms.  He determined that the Veteran's neurological examination was normal and that there was no diagnosis of peripheral neuropathy.  He did not review the Veteran's claims file.  

Although the April 2008 VA examiner determined that the Veteran did not have a current diagnosis of peripheral neuropathy of the bilateral lower extremities, he did not review the claims file and consider whether the Veteran has any other bilateral lower extremity disability manifested by symptoms of pain and swelling, to include inflammatory arthritis or polyarthropathy, that is due to or aggravated by his service-connected diabetes mellitus.  As it remains unclear whether the Veteran has a current bilateral lower extremity disability that is related to his service-connected diabetes mellitus, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion clarifying whether he has a current bilateral lower extremity disability that is due to or aggravated by his service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, July 2010 to October 2012 VA medical records reflecting active treatment for inflammatory arthritis were associated with the claims file subsequent to the May 2010 supplemental statement of the case.  This evidence, however, was not considered by the Agency of Original Jurisdiction.  As no supplemental statement of the case has been issued with respect to these medical records, this evidence must be discussed in a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Lastly, in February 2010, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating.  In March 2010, the Veteran filed a notice of disagreement (NOD); however, the RO has not issued a Statement of the Case.  This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral lower extremity disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran has a bilateral lower extremity disability that is related to his service-connected diabetes mellitus.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral lower extremity disability, to include peripheral neuropathy, inflammatory arthritis and polyarthropathy, is due to the Veteran's service-connected diabetes mellitus.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral lower extremity disability, to include peripheral neuropathy,inflammatory arthritis and polyarthropathy, is aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Issue a statement of the case regarding the claim for an initial compensable rating for right ear hearing loss.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, including consideration of July 2010 to October 2012 VA medical records as well as any other medical records that are added to the claims file, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



